Chase, Ch. J
(a).The Court are of opinion, that it appears from the words themselves, independently of other expressions in the grant, that it was intended the course in question should be a straight line, and they therefore direct the jury,- that the course must run from the oak to the beech, wherever, from the testimony, they may find the beech stood. The plaintiff excepted, and the verdict and judgment being for the defendant, the plaintiff appealed to the Court of Appeals.
Martin and Hammond, for the Appellant.
Bullitt and Scott, for the Appellee.
The Couht of Appeals, [Tilghman, Buchanan and Gantt, J.] Reversed the judgment of the General Court, at December term 1807, and awarded a pro-cedendo to the County Court(a).

 Duvall and Done, J. concurred.


 It is believed the court of appeals reversed the judgment of the general court upon the ground that there was ambiguity in the expressions used in the grant, and that therefore the question should have been left to the decision of the jury.